       Case 1:05-cr-00529-LAP Document 53
                                       54 Filed 06/11/21
                                                06/14/21 Page 1 of 1




                        Konta, Georges, and Buza, P.C.
                                 233 Broadway, 9th Floor
                                  New York, NY 10279
                                   212-710-5166 (Tel.)
                                   212-710-5162 (Fax)
                                 johnpbuza@gmail.com

                                                                           June 11, 2021

VIA ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Sean Faircloth, 05 CR 529 (LAP)

Dear Judge Preska:

        I represent Sean Faircloth. Mr. Faircloth is charged with a violation of supervised
release. His sentencing on the violation is scheduled for June 29, 2021 at 10:00 a.m. I
respectfully request that the matter be adjourned to any date in early August that is
convenient for the Court. I make this request because I am still awaiting certain documents
that I intend to submit for the Court to consider. This is my first request to adjourn the
sentencing and the second request for an adjournment overall in this matter. The previous
request was granted. The Government did not object to the previous request for
adjournment and does not object here.


                                                    Respectfully Submitted,

                                                             /s/
                                                       ___________________
                                                         John P. Buza

cc.:   AUSA Sarah Mortazavi (via ECF)
                                             The sentencing originally scheduled for
                                             June 29, 2021 is adjourned to August 17,
                                             2021 at 10:00 a.m.

                                             SO ORDERED.

                                             Dated:         June 14, 2021
                                                            New York, New York


                                             ___________________________________
                                             ______________________________
                                                                         _ _
                                             LORETTA A.
                                                     A PRESKA,
                                                        PRESKA U.S.D.J.
                                                                U S D J
